COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
                                                              No. 08-14-00259-CV
                                              §
                                                                  Appeal from
 IN THE MATTER OF THE ESTATE OF               §
                                                              Probate Court No. 1
 TRAVIS B. KIRCHNER, DECEASED.                §
                                                            of El Paso County, Texas
                                              §
                                                            (TC # 2014-CPR-01539)
                                              §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Judy T. Wheatley, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because the dispute between the parties has been

resolved. We grant the motion and dismiss the appeal. Costs of the appeal are taxed against

Appellant. See TEX.R.APP.P. 42.1(d).


February 4, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.